                                                                              Electronically Filed - City of St. Louis - March 18, 2021 - 02:41 PM
                                                             2122-CC00554
Case: 4:21-cv-00681-SRC Doc. #: 5 Filed: 06/14/21 Page: 1 of 7 PageID #: 28
                                                                              Electronically Filed - City of St. Louis - March 18, 2021 - 02:41 PM
Case: 4:21-cv-00681-SRC Doc. #: 5 Filed: 06/14/21 Page: 2 of 7 PageID #: 29
                                                                              Electronically Filed - City of St. Louis - March 18, 2021 - 02:41 PM
Case: 4:21-cv-00681-SRC Doc. #: 5 Filed: 06/14/21 Page: 3 of 7 PageID #: 30
                                                                              Electronically Filed - City of St. Louis - March 18, 2021 - 02:41 PM
Case: 4:21-cv-00681-SRC Doc. #: 5 Filed: 06/14/21 Page: 4 of 7 PageID #: 31
                                                                              Electronically Filed - City of St. Louis - March 18, 2021 - 02:41 PM
Case: 4:21-cv-00681-SRC Doc. #: 5 Filed: 06/14/21 Page: 5 of 7 PageID #: 32
                                                                              Electronically Filed - City of St. Louis - March 18, 2021 - 02:41 PM
Case: 4:21-cv-00681-SRC Doc. #: 5 Filed: 06/14/21 Page: 6 of 7 PageID #: 33
                                                                              Electronically Filed - City of St. Louis - March 18, 2021 - 02:41 PM
Case: 4:21-cv-00681-SRC Doc. #: 5 Filed: 06/14/21 Page: 7 of 7 PageID #: 34
